DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter


Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which teaches a pericyclic gear reducer including an input shaft, a middle planet ring gear, an output sun gear, a driver ring gear, a driven wheel, and a central output shaft coupled to the output sun gear, wherein the middle planet ring gear is coupled on a first side to the driver ring through a first prismatic joint, is coupled on the second side to the driven wheel through a second prismatic joint, and is meshed with the output sun gear, as required by claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 1,590,166 (Howard) June 1926 - gearing uses a member having two pairs of linear sliding joints to couple to two reducer elements.


Each of the following discloses a gear reducer using gear elements and elements coupled by prismatic joints:


U. S. Patent 1,658,767 (Hall) February 1928.
GB 506655 (Johnson) June 1939.
FR 9904933 (Heitz) September 1951.
FR 1535643 (Malik) August 1968.
GB 1220192 (Palkhiwala) January 1971 - includes rollers in the joints.
U. S. Patent 7,410,028 (Chikaraishi) August 2008.
U. S. Patent 9,562,309 (Chang) February 2017.
CN 108458058 (Huang et al.) August 2018 - includes rollers in the joints.
U. S. Patent Application Publication 2022/0042580 (Okada et al.) February 2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659